Citation Nr: 1520692	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  12-08 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a bilateral hearing loss disability.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  An August 2009 rating decision continued the noncompensable evaluation of the Veteran's bilateral hearing loss disability.  A March 2010 rating decision increased the evaluation of the Veteran's bilateral hearing loss disability to 40 percent effective October 19, 2009.  An April 2013 rating decision changed the effective date of the Veteran's 40 percent rating to February 9, 2010.  The Board notes that the issue of entitlement to a greater rating for a bilateral hearing loss disability remains in appellate status because the March 2010 and April 2013 rating decisions do not represent the highest possible benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  A July 2013 rating decision denied the Veteran's claim of entitlement to SMC based on the need for regular aid and attendance or by reason of being housebound.

The issue of entitlement to an earlier effective date for the grant of a 40 percent rating for bilateral hearing loss was certified as a separate issue to the Board.  At his March 2015 Board hearing, however, the Veteran, through his representative, clarified that the Veteran was simply seeking the maximum appropriate schedular rating throughout the period on appeal.  The Board has thus characterized the issue as entitlement to an increased rating for a bilateral hearing loss disability, and the Veteran is not prejudiced by this characterization.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased rating for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran, as the result of service-connected disability, does not have an anatomical loss or loss of use of both feet, or of one hand and one foot, or have blindness in both eyes with visual acuity of 5/200 or less, or is not permanently bedridden, or is not so helpless as to be in need of regular aid and attendance of another person.

2.  The Veteran is not substantially confined to his house due to service-connected disabilities, nor does he have a single service-connected disability ratable at 100 percent along with other unrelated disabilities, which combine to at least 60 percent.


CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for regular aid and attendance or by reason of being housebound are not met.  38 U.S.C.A. §§ 1521, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.350, 3.352(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured, which include VA treatment records and a VA examination report.

The Veteran received an examination addressing his claim for SMC in May 2012.  The examination report indicates that the examiner conducted an appropriate evaluation and rendered appropriate findings consistent with the evidence of record.  The Board, therefore, concludes that the examination report is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (201); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.

In March 2015, the Veteran and his spouse presented testimony before the undersigned, and a transcript of this hearing has been associated with the record.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

SMC

SMC is payable if, as the result of service-connected disability, the Veteran has anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2014). 

VA considers the following factors in order to determine whether a veteran is in need of regular aid and attendance of another person: the inability of the veteran to dress himself or to keep himself ordinarily clean and presentable; the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; the inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, that requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2014).

A veteran need not demonstrate all of these conditions in order to obtain SMC based on aid and attendance.  Instead, VA considers the particular personal functions that the Veteran is unable to perform in connection with his condition as a whole.  Rather than meeting all of the above criteria, the veteran need only demonstrate that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a) (2014); Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that the evidence of record must demonstrate at least one factor for a grant of SMC based on need for aid and attendance).

In addition, a "bedridden" veteran also warrants the regular aid and attendance of another person.  38 C.F.R. § 3.352(a) (2014).  The term "bedridden" means the condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that the veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure does not suffice.  38 C.F.R. § 3.352(a) (2014).

SMC is also payable when the Veteran has a single service-connected disability rated as 100 percent disabling, without resort to individual unemployability, and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a result of his service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2014).

In this case, the Veteran is service-connected for a bilateral hearing loss disability with a 40 percent rating and tinnitus with a 10 percent rating.  The Veteran's combined schedular evaluation is 50 percent.  

In May 2012, the Veteran underwent an examination for housebound status or permanent need for regular aid and attendance.  It was noted that the Veteran's complete diagnosis was gout, hyperkalemia, abnormal lung function tests, weight loss, diabetes mellitus, hypertension, chronic kidney disease, mild cognitive impairment, anemia, dyslipidemia, hearing loss, retinopathy, vitamin B12 deficiency, a history of cerebrovascular accident, and urinary incontinence.  The Veteran spent 10 hours in bed daily.  The Veteran was able to feed himself, but he was unable to prepare his own meals.  The Veteran did not need assistance in bathing and tending to other hygiene needs.  The Veteran was not legally blind, and he did not require nursing home care.  The Veteran required medication management for a cognitive impairment.  The Veteran had the ability to manage his own financial affairs.  The Veteran required supervision for his activities of daily living including bathing and dressing.  The Veteran was able to leave his home once a week "with full assistance for care needs."  The Veteran required an aid for locomotion and was able to travel one block.  

In a May 2012 treatment record, it was noted that the Veteran's memory and functioning had worsened, and the Veteran needed more help at home.  The Veteran was considering moving in with his granddaughter, who was very involved in the Veteran's care, and helped him with driving and other activities of daily living such as medication management.  

The Veteran underwent a medical examination in June 2013 at which it was found that he could cook and feed himself.  The Veteran was also found to be capable of taking care of his finances, but he needed help cleaning his house.  

In June 2014, a physician stated that he had treated the Veteran since February 2012.  The physician diagnosed the Veteran with diabetes mellitus, chronic kidney disease, hypertension, hearing loss, mild cognitive impairment, obesity, tinnitus, gout, anemia, and dyslipidemia.  The physician indicated that the Veteran's ability to feed himself, prepare his own meals, and bathe or tend to his hygiene needs was unaffected as a result of the Veteran's hearing loss.  The Veteran did not require nursing home care or constant assistance due to his hearing loss, and the Veteran's hearing loss did not affect his ability to manage his own finances.  The physician noted instead that the Veteran had mild cognitive impairment and thus needed help with his finances.  The physician noted that the Veteran's hearing loss affected his ability to safely drive, have a full quality of life, use the telephone in emergencies, and travel alone.  

In his March 2015 hearing before the undersigned, the Veteran stated that his physicians told him to "get on the back road and get off the freeway," and that someone accompanied the Veteran when he drove.  The Veteran stated that he did not cook because he was scared that he might hurt himself because "the grease may . . . get on" him.  The Veteran stated that someone was at the house with him so that someone could get him things that he needed.  The Veteran's spouse indicated that she liked to ensure that the Veteran bathed and put on his clothes correctly.  Both the Veteran and his spouse indicated that he had difficulty hearing even with hearing aids.  The Veteran's spouse indicated that the Veteran was able to "fix his own sandwiches and stuff like that."  

Turning to an application of the law to the facts in the instant case, the Veteran does not, as the result of service-connected disability, have an anatomical loss or loss of use of both feet, or of one hand and one foot; have blindness in both eyes with visual acuity of 5/200, nor is the Veteran permanently bedridden.

The Board further finds that the Veteran is not so helpless as to be in need of regular aid and attendance of another person as a result of his service connected disabilities alone.  The evidence is against a finding that the Veteran is unable to dress himself or to keep himself ordinarily clean and presentable as a result of his bilateral hearing loss and tinnitus.  Indeed, in June 2014, a physician found that the Veteran's hearing loss did not affect his ability to bathe or tend to his hygiene.  While the Veteran's spouse stated in March 2015 that she liked to make sure that the Veteran bathed and dressed himself, the evidence does not suggest that the Veteran required his spouse's help with such activities as a result of his bilateral hearing loss or tinnitus.  Indeed, the Veteran's spouse simply stated that she "like[d]" to help him with such activities.  Thus, the Board finds that the weight of the evidence does not support a finding that the Veteran is unable to dress himself or to keep himself ordinarily clean and presentable as a result of his bilateral hearing loss and tinnitus.

The Veteran's bilateral hearing loss and tinnitus do not require frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid, nor has the Veteran so argued.

The weight of the evidence does not show that the Veteran has, as a result of his service-connected bilateral hearing loss and tinnitus, the inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness.  In June 2013, a physician found that the Veteran could cook and feed himself.  In June 2014, a physician found that the Veteran's ability to feed himself or prepare his own meals was unaffected as a result of his hearing loss.  In March 2015, the Veteran's spouse stated that he was able to prepare meals for himself such as sandwiches.  Thus, the Board finds that the weight of the evidence does not support a finding that the Veteran is unable to the inability to feed himself as a result of his bilateral hearing loss and tinnitus.

The weight of the evidence does not show that the Veteran, as a result of his service-connected bilateral hearing loss and tinnitus, is unable to attend to the wants of nature, nor has the Veteran so argued.

The weight of the evidence does not show that the Veteran has, as a result of his service-connected bilateral hearing loss and tinnitus, incapacity, physical or mental, that requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  The June 2013 examiner stated that the Veteran required help cleaning his house, but he could walk with a cane and take care of his finances.  The June 2014 physician found that the Veteran did not require nursing home care or constant assistance due to his hearing loss, and the Veteran's hearing loss did not affect his ability to manage his own finances.  Furthermore, at the Veteran's March 2015 hearing, the Veteran stated that he drove himself, often with a companion, but had been cautioned to "stay off of freeways."  To the extent that clinicians have found that the Veteran requires help with his activities of daily living, for example from his granddaughter, clinicians have not suggested that the Veteran's service-connected disabilities necessitate such help.  

Furthermore, while the Board acknowledges the Veteran's fears of, for example, splashing hot grease on himself while cooking, the Board finds that such fears are not obviously related to the Veteran's service-connected hearing loss and tinnitus, and the worry about such events occurring alone is not an adequate basis to demonstrate the regular need for assistance to protect the Veteran from the dangers in his daily environment.   

In sum, the Board finds that the weight of the evidence of record is inconsistent with the conclusion that the Veteran's service-connected bilateral hearing loss and tinnitus require care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.

Thus, upon review of the evidence of record, the weight of the evidence of record does not support a finding that the Veteran is so helpless as to need regular aid and attendance.

With regard to the Veteran's housebound status, the Veteran does not have a single service-connected disability rated as 100 percent disabling without resort to individual unemployability.  Furthermore, the evidence does not suggest that the Veteran has at any time been permanently housebound by reason of service-connected disability.

Accordingly, the Board concludes that the Veteran is not entitled to SMC based on the need for aid and attendance or housebound status.  In rendering this decision, it is important for the Veteran to recognize that, as the recipient of a 50 percent schedular evaluation, VA has already acknowledged the great severity of the Veteran's disabilities.  As stated above, however, the evidence of record simply does not meet the criteria for the additional award of SMC based on the need for regular aid and attendance or being housebound.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

SMC based on the need for regular aid and attendance or by reason of being housebound is denied.


REMAND

With respect to the Veteran's claim of entitlement to an increased rating for a bilateral hearing loss disability, the Veteran, through his representative, claimed during his March 2015 hearing before the undersigned that the Veteran's hearing had worsened since the time of his last audiological examination.  Accordingly, the Veteran should be provided with an additional audiological examination to assess the current severity of his bilateral hearing loss disability.

Additionally, the Board notes that the pertinent rating criteria indicate that an evaluation of hearing impairment must include a "controlled speech discrimination test (Maryland CNC) and a puretone audiometry test."  38 C.F.R. § 4.85 (2014).  During the Veteran's March 2015 hearing, the Veteran's representative argued that the Northwestern University Auditory Test No. 6 (NU-6) speech discrimination test, which was administered to the Veteran in a March 2015 audiological examination, is an appropriate speech recognition test to use for the purpose of determining a veteran's level of hearing impairment.  The Veteran's representative additionally argued that, given the variation in the Veteran's speech discrimination scores, the scores do not adequately measure the Veteran's hearing loss disability.  Related to this contention, the Board notes that the Veteran's June 2013 audiological examination was found to be invalid because the Veteran's puretone averages and speech reception thresholds were "not in good agreement."  

Accordingly, on remand, an audiologist should opine as to whether the NU-6 speech discrimination test is a closely analogous test to the Maryland CNC speech discrimination test for the purpose of evaluating the Veteran's level of hearing impairment.  The audiologist should additionally review the audiometric testing of record and the transcript of the March 2015 videoconference hearing and opine as to whether the Veteran's speech recognition scores of record adequately describe his level of bilateral hearing loss. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an audiological examination to determine the current severity of bilateral hearing loss disability.  The examiner should be of adequate expertise to not only examine the Veteran's hearing acuity, but also to render an opinion regarding the utility of the Maryland CNC speech discrimination test compared to the NU-6 speech discrimination test.  Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The examiner must review the claims file and must note that review in the report.

The examiner should also address the argument advanced by the Veteran's representative in the March 2015 hearing regarding the NU-6 speech discrimination test.  In sum, in the audiologist's expert opinion, is the NU-6 speech discrimination test, given the nature of the Veteran's bilateral hearing loss disability, closely analogous to the Maryland CNC test such that VA should rate the Veteran's hearing loss disability based on the results of the NU-6 test?  Why or why not?

Lastly, the examiner should review the audiometric testing of record and the transcript of the March 2015 videoconference hearing and opine as to whether the Veteran's speech recognition scores of record adequately describe his level of bilateral hearing loss.  Why or why not?

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


